Citation Nr: 1142910	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to June 18, 1994 for the grant of service connection for PTSD.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski,  Counsel

INTRODUCTION

The Veteran had active duty service from October 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this matter in November 2009.  The remand directed the RO to adjudicate the issue of CUE in a May 2001 rating decision that awarded service connection for PTSD.  The Board finds that there has been substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268    

 The RO adjudicated the Veteran's claim for an earlier effective date in a June 2011 rating decision.  The RO assigned an effective date of June 18, 1994 for service connection for PTSD.  The Veteran has expressed disagreement with the effective date assigned in the June 2011 rating decision.  The issue on appeal has been characterized to reflect the effective date of service connection assigned in the June 2011 rating decision. 

In September 2009, the Veteran testified at a hearing in support of this claim.  A transcript of the hearing has been associated with the claims file.  

The Board notes that, in a July 2011 statement, the Veteran contended that the Board decision of August 1988 contained clear and unmistakable error.  The Veteran is advised that the requirements for filing a revision of a Board decision based upon clear and unmistakable error are set forth at 38 C.F.R. § 20.1404.  


FINDINGS OF FACT

1.  A claim for pension was received by the RO on February 5, 1990.  

2.  The February 5, 1990 pension claim reasonably constituted a claim for service-connection for PTSD.
CONCLUSION OF LAW

The criteria for an effective date of February 5, 1990 for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107 , 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In February 2005, the RO provided the Veteran with notice of the evidence required to substantiate a claim for an increased rating for PTSD.  Subsequently, a March 2006 letter provided notice of how effective dates are determined.  Although the March 2006 letter was provided after the rating decision on appeal, any defect in timing was cured by readjudication of the effective date claim in the June 2009 and January 2011 Supplemental Statements of the Case (SSOC's).  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has not identified any outstanding records that are pertinent to this claim.  

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Analysis of Claim

A.  Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2011). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be  a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. §  3.151(a) (2011).  

VA regulations provide that a veteran may receive benefits by filing an informal claim.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs from a claimant may be considered an informal claim.  38 C.F.R. § 3.155 (2011).  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.  

Once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a) . 

A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2011). The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1)(2011).  Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2)(2011). 

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2011). However, if the evidence establishes CUE, the prior decision will be reversed and amended.  In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

The Court has stated that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The mere misinterpretation of facts also does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253   (1991). 

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  The Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), also noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.  The failure to address a specific regulatory provision involves harmless error unless it is shown that the outcome would have been "manifestly different."  See Fugo, at 44. Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

A report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1) . 

B.  Discussion

In the November 2009 remand, the Board found that the Veteran had raised an allegation of CUE in the May 2001 rating decision.  The Board remanded the case in order for the RO to adjudicate the issue of CUE.  

The RO reviewed the claims file, and in a June 2011 rating decision, the RO granted an effective date of March 18, 1994 for service connection for PTSD.  The RO prepared a memorandum reviewing the Veteran's claims file in light of the decision in Mayhue v. Shinseki.  The Court of Appeals for Veterans Claims recently held in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), that records received from the JSRRC (or one of its predecessors, the USCRUR or ESG), which substantiated that the base camp of a Veteran's unit had come under fire, was a basis for establishing an effective date pursuant to 38 C.F.R. § 3.156(c) based on the date of receipt of a previously denied claim for PTSD, even where the Veteran had in connection with the earlier claim failed to cooperate in the development of the claim by not responding to VA requests for additional information regarding the specifics of his claimed stressors. 

The June 2011 rating decision noted that the Veteran submitted copies of his mental health records and a letter from a VA physician on March 18, 1994.  The RO concluded that the May 2001 rating decision was the result of CUE. This finding was based upon the Court's holding in Mayhue.  Specifically, the RO concluded that the Veteran's attempts to reopen his claim were denied because of insufficient corroborating evidence of his stressors.  However, the RO noted, that at all times VA had a record showing that the Veteran was assigned to a specific unit and the subsequent receipt of the unit records resulted in an award of service connection.  In addition, service treatment records that were at all times in VA's possession noted that the Veteran had PTSD from being burned.  The RO thus determined that the Veteran's case was similar to Mayhue, and based upon that finding, the RO awarded an effective date of March 18, 1994.  

The Veteran asserts that an effective date prior to March 18, 1994 is warranted.  
The Veteran presented two contentions in support of his claim for an effective date prior to June 18, 1994.   The Veteran asserts that an earlier effective date is assignable based upon VA records which showed treatment for PTSD prior to 1994.  He also asserts that a claim for nonservice-connected pension should be considered a claim for compensation.   

At the hearing, the Veteran testified that he was treated at the VA clinic in Beaumont in the mid-1970's and in the 1980's.  He stated that he was initially diagnosed with PTSD in 1985 and was hospitalized in 1986 and 1987.  The Veteran and his representative contend that those treatment records should be considered as an informal claim for service connection under 38 C.F.R. § 3.157.  While 38 C.F.R. § 3.157(b)  does contain provisions in which VA treatment records can constitute an informal claim in certain cases, such regulation applies only to a distinct group of claims where service connection has already been established for the condition at issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Therefore, as service connection was not already established when the records were received, the submission of such records, alone, does not constitute an informal claim.   

The Veteran also contends that a claim for nonservice-connected pension, received by the RO on February 5, 1990, should be construed as a claim for service connection for PTSD.  The Board notes that VA is not automatically required to treat every pension claim as also being a compensation claim.  Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  See Stewart v. Brown, 10 Vet. App. 15, 18   (1997) (no evidence of intent to claim service connection within Veteran's non-service-connected pension claim); see also Willis v. Brown, 6 Vet. App. 433, 435   (1994) (the operative word "may" in the regulation, clearly indicates discretion).  Thus, before the RO can adjudicate a claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.

In Stewart, the Court considered whether the appellant submitted information which indicated a belief in entitlement to service connection for PTSD.  The Court examined whether there was clear evidence of intent to file a claim for service connection for PTSD.  The Court held that a claim for nonservice pension may be construed as a claim for service connection disability compensation, depending on the evidence submitted in or with the application.  Id.

The Veteran submitted a claim for nonservice pension in February 1990.  The Veteran  listed PTSD in an income and net worth statement with his application.  In a section titled, "Illness during the past 12 months," the Veteran listed, "PTSD, bone disease, seizures."  He indicated that he had been treated for these conditions since 1985.  The Board notes that the Veteran submitted VA medical records to the RO on January 31, 1990.  Those records, dated from September 1985 to January 1990, show treatment for PTSD.   

The Board finds that the evidence submitted in conjunction with the February 1990 nonservice pension claim, including the income statement which listed PTSD and the VA medical records showing treatment for PTSD, demonstrated an intent to apply for service connection for PTSD.  Thus, the claim for pension may also be considered a claim for compensation for PTSD.  38 C.F.R. § 3.151(a).  The Board has thoroughly reviewed the claims file and concludes that no other formal or informal claims for service connection for PTSD were received between the 1988 Board decision and the February 1990 nonservice-connected pension claim.   Accordingly, for the foregoing reasons, the Board concludes that an effective date of February 5, 1990, but no earlier, is warranted for service connection for PTSD.  38 C.F.R. § 3.400.    




ORDER

An effective date of February 5, 1990 is granted for service connection for PTSD.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


